DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 11 recites “the even, conical, axially stepped and spiraled underside valve surface,” “an upper valve element including a top portion with even, conical, axially stepped and spiraled underside valve surface” and “wherein water flows along the even, conical, axially stepped and spiraled underside valve surface…” however, applicant’s disclosure presents no description or context for the term “even” as recited in claim 11. Furthermore, the dictionary definitions of the term “even” include “having a horizontal surface; flat” which would contradict applicants 
Claims 12-19 are also rejected under 35 USC 112(a) due to being dependent from claim 11.
Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 29 recites “an upper valve element including a top portion with even, conical, axially stepped and spiraled underside valve surface,” “…such that interaction between the even axially stepped and spiraled underside valve surface…” and “wherein water flows along the even, conical, axially stepped and spiraled underside valve surface…” however, applicant’s disclosure presents no description or context for the term “even” as recited in claim 29. Furthermore, the dictionary definitions of the term “even” include “having a horizontal surface; flat” which would contradict applicants claim limitation which requires the surface to be conical. Another definition reads “being without break, indentation, or irregularity; smooth” which might appear to be another way for applicant to claim the aforementioned term “smooth” which applicant has also provided no disclosure for as demonstrated previously and would contradict the requirement that the surface be axially stepped.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-19 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “an upper valve element including a top portion with even, conical, axially stepped and spiraled underside valve surface,” “the even, conical, axially stepped and spiraled underside valve surface” and “wherein water flows along the even, conical, axially stepped and spiraled underside valve surface…” however, as applicant’s disclosure provides no description or context for the term “even” the claims are rendered indefinite. One having ordinary skill in the art cannot ascertain the metes and bounds of the claimed invention as there is no clear way to interpret the term “even” as it has been presented. For example, it is wholly unclear if the term “even” is supposed to be interpreted as a modifier of any of the terms following it in the claim or if the term “even” is supposed to refer to something else such as an even number of something, an even spacing, etc. 
Claims 12-19 are also rejected under 35 USC 112(a) due to being dependent from claim 11.
Claim 29 recites “an upper valve element including a top portion with even, conical, axially stepped and spiraled underside valve surface” and “wherein water flows along the even, conical, axially stepped and spiraled underside valve surface…” however, as applicant’s disclosure provides no description or context for the term “even” the claims are rendered indefinite. One having ordinary skill in the art cannot ascertain the metes and bounds of the claimed invention as there is no clear way to interpret the term “even” as it has been presented. For example, it is wholly unclear if the term “even” is supposed to be 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 12, 16-19 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kah (US Pub No 2008/0257982 A1).
Re claim 11, as best understood, Kah shows a sprinkler head nozzle assembly (Figs. 24-29) comprising: a nozzle housing (201) including an inlet (B) for pressurized water and an outlet (A) downstream of the inlet; a rotating arc adjustment ring (204c) mounted on the nozzle housing such that rotation of the arc adjustment ring extends and reduces a length of an arcuate exit opening to set an arc of coverage of the sprinkler head nozzle assembly; a rotating distributor (202), mounted on a central shaft (2015) extending through an arcuate adjustable nozzle including a valve assembly (204) positioned below the rotating distributor in the nozzle housing and operable to direct water onto the rotating distributor; the valve assembly further comprising: an upper valve element (2022) including a top portion with even, conical, axially stepped and spiraled underside valve surface (Fig. maintains the desired flow rate for each changed angle of coverage for a different range or precipitation rate than that provided by the basic nozzle assembly parts after the nozzle assembly has been assembled at the factory or during manufacture to provide a nozzle assembly for different ranges or precipitation rates using the same standard nozzle assembly parts;” emphasis added) to provide a corresponding conically shaped water discharge stream over a desired arc of coverage when water flows through the valve assembly.
Re claim 12, Kah shows a rotating range adjustment ring (Fig. 25, 204) mounted on the housing upstream of the arc adjustment ring (204c) such that rotation of the range adjustment ring increases and decreases a downstream flow area to control flow of water to the arcuate exit opening.
Re claim 16, Kah shows the range adjustment ring (Fig. 25, 204) includes an upstream adjustable area (B) opening in the nozzle housing flow path to the nozzle assembly.
Re claim 17, Kah shows the nozzle housing includes an actuation piston (Fig. 43, 402) for extending and retracting the rotating distributor out of the nozzle housing.
Re claim 18, Kah shows the rotating distributor (Fig. 25, 202) includes a viscous damping assembly (2013) operable to limit rotation speed of the rotating distributor.

Re claim 29, as best understood, Kah shows a sprinkler head nozzle assembly (Figs. 24-29) comprising: a nozzle housing (201) including an inlet (B) for pressurized water and an outlet (A) downstream of the inlet; a rotating arc adjustment ring (204c) mounted on the nozzle housing such that rotation of the arc adjustment ring extends and reduces a length of an arcuate exit opening to set an arc of coverage of the sprinkler head nozzle assembly; a rotating distributor (202), mounted on a central shaft (2015) extending through an arcuate adjustable nozzle including a valve assembly (204) positioned below the rotating distributor in the nozzle housing and operable to direct water onto the rotating distributor; the valve assembly further comprising: an upper valve element (2022) including a top portion with even, conical, axially stepped and spiraled underside valve surface (Fig. 29, 2020c); and a lower valve member (204d) including a central opening and a radially stepped and spiraled edge (Fig. 28, 204f) surrounding the central opening, the upper valve member mounted in the lower valve member such that the one of the lower valve member and the upper valve member is rotatable and movable axially with respect to the other of the upper valve member and lower valve member such that interaction between the even axially stepped and spiraled underside valve surface of the upper valve member and one of the axially stepped and spiraled surface and radially stepped and spiraled edge of the lower valve member defines the arcuate exit opening, wherein water flow along the even, conical, axially stepped and spiraled underside valve surface (paragraph 0114 – “the movement of the element 2022 upward and downward depending on the changing arc angle of coverage also maintains the desired flow rate for each changed angle of coverage for a different range or precipitation rate than that provided by the basic nozzle assembly parts after the nozzle assembly has been assembled at the factory or during manufacture to provide a nozzle assembly for different ranges or precipitation rates using the same standard nozzle assembly parts;” emphasis added) provides a corresponding conically shaped water .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kah (US Pub No 2008/0257982 A1).
Re claims 13 and 14, the embodiment of Kah relied on above does not teach wherein the arc adjustment ring has a snap retention lug or wherein the nozzle housing has an arc set ring retention slot.
However, Kah utilizes a snap fit in other embodiments (paragraphs 0105, 0129).
Therefore it would have been obvious to utilize a retention lug and retention slot to create a snap fit as taught in Kah to provide another means of connection for the sprinkler assembly.
Re claim 15, Kah as modified above shows the rotation of the arc adjustment ring (Fig. 25, 204c) changes a length of the arcuate exit opening (A).
Response to Arguments
3/1/2022 have been fully considered but they are not persuasive. Regarding applicant’s arguments that words of the claim must be given their plain meaning which goes on to say “means the ordinary and customary meaning of the word at the time of the invention” however applicant then only provides one possible meaning for the term “even” which includes more than one ordinary and customary meaning, for instance, also from dictionary.com, which applicant has cited, even is also defined as “on the same level; in the same plane or line; parallel” however also from Merriam-Webster, even is defined as “free from variation: Uniform” or “being in equilibrium: Balanced” to which without any context provided by applicant’s disclosure, one having ordinary skill in the art cannot say which of these ordinary and customary meanings would apply to the term in applicant’s claim. 
Applicant goes on to say that the term “even” is used in accordance with its plan meaning and is supported by at least figure 4 and the description thereof which applicant states clearly shows that the surface of the conical portion of the upper valve 31 is “level; flat; smooth” as required by the claim. However, the surface in question in figure 4 is element 31a which is what has been designated as the “upper stepped and spiraled underside surface” in applicant’s disclosure to which this surface is curved and does not at all appear flat in any way and further there is no way to discern from figure 4 whether this surface could be considered “level” or “smooth” as has been explained previously. 
Applicant further contends that Kah fails to disclose the claimed “upper valve element including a top portion with an even, conical, axially stepped and spiraled underside valve surface” to which applicant specifically states that element 2020c has an irregular underside valve surface that is not level, flat and smooth and not conical. Applicant emphasizes that no part of element 2022, including element 2020c is conical. However, this argument appears to be a rehash of the argument decided on by the Patent Trial and Appeal Board in their decision rendered on 5/18/2020 where they explicitly agreed surface 2020c is conical as required. Further, the underside valve surface in Kah also includes surface 2020f would appears to be flat in contradiction to applicant’s surface 31a which does not appear to include anything but a conical surface.
Also, similarly to the previously addressed remarks, the sprinkler in Kah with upper and lower valve elements including conical, axially stepped and spiraled valve surfaces will yield a conically shaped discharge stream as the water moves through the sprinkler demonstrated by arrows C in figure 25, through the aforementioned valve surfaces and out through the discharge area A in figure 25 which all provides a cone shape to the flow.
The examiner would like emphasize that applicant’s specification provides no context for the term “even” as claimed. More to the point, applicant’s specification uses the term “even” three separate times in the adverb form, for instance from paragraph 0040 of applicant’s specification, “even when not in operation.” To which the claimed surface depicted in figure 4 as cited and disclosed by applicant is surface 31a, this surface is not depicted as flat and the figure cannot be used to determine whether the surface is level or smooth. Specifically, the idea that this surface “might be” level or smooth does not in fact provide basis in applicant’s disclosure for this idea. So, whether the term is given this particular “ordinary and customary” meaning does not preclude the idea that applicant’s disclosure still does not provide basis for this idea in applicant’s claims. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752